OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                               AUSTIN




Eon.L.A. Woodr
f&at.3upulntu6oat
Dop~Haont of .f6aut1on
htatfa 11, Texu
DouBfn                     Oplnlon Ho. O-6970
                           Be:                the
Hon. ti A.   'n'ooda   - Page 2

          YOU have slsc given ua the further Informationth6t
the sohoolaIn question have 9-month terms;  thatithe oloime
nfll be filed rOr If Eonthe or half or the aohool term and
that none or said olalm will exceed the aleountor $50.0~ per
loholaetlc. YOU haps further etated thbt suoh expenses are
in all reapeats proper expense8 und6r the Aot and it ia pour
                                                                            .. . ..
deelreto arprove suot olalms hke later tomdrakea rinei                 ..
paPent III1916 alter sai2 hohools mke t'rslrflnel reports
end oleim for expenses sneer the Act.
         sections 2, 3 nnd 4 0r bticlt 11   or   sonut   ~311:   38,
Ic9thLegislatureor Texas, read na rollo~:
          Y&o. 2. It Ia further provided that to be
    eligible for aid under the provfaloneor this
    Aot, the school Oistrlctestablishingend main-
    taining speoIal olasecs ror exceptionalohirdrsn
    Aust rile with.the Xvialon or ZpecIal Sduoation
    ixithe State Separtcientof Lduontion on or before
    Septaber 1.e.tor aaoh aohool yecr, on rams SUP
    &shed by the Ztite i%partmnt of &uoatIon, a
    tentative budget oonteiningthe antioipatedex-
    pond1txu-e~M EU& special clet3ses.On or before
    July 15th of eaO!ischool year, aach school ala-
    trlot malntalningspeolel olaesas ror exceptlone
    childrenshell make a betailed, aocurate finanoial
    reoord or all &meys paid out by It ror mlnte-
    canoe or these oles6e.s;em5 such tlnenoielrsoord
    ohall be subjeot to the approval of the State
    Superintendentof Fubllo Instruotlon. The tqitatlve
    budget and all rorm riled with the Stete Depart-
    sent or SUuoetloonurt be 6wom to by the oowty
    Suporlntendentend the Stiperiritendentor hi1~2Ipal
    of the oohoo: a&king and filioq said foms.
         *sea. 3. It 1s rurther provided tbet in order
    to qualify for retibureemmt, the dlstrlct roustIn-
    clude in ths mceipts of lte budget B sum not less
    than the total per capita cost of educating said
    exceptionalchildren w30 are to be taui+t In sPecIa1
    oleesee. me state Treasurer and the 3tate Depart-
    ment or Xducatlon are hereby authorliedto PW dtb-
    in the limits set forth in .Qotion.1, hrthl* 5, to
    the local Board of Xduoatlon of the mhool dI5trIcte
    eetablishlq and maintaInlog speol~~ Olfm~~ for
    exceptfocalotlldren,nOt R~~    than the dlfrerexm
Xon. L. A. Woods T Page 3


         bstween the paroaplta oont of Instruotlon and
         lqulpnent ror the normal ohlldren or at dls-
         triot in 64 oorrospoadInggr648 or 8~
                   and the s~u6~ prroa Ite o&t r"~-
                                             3 d sohool
         distrlot,
         wind to par teaohsrs* uages ani the ooai 0r
         Sp eo iil ~nia ~~   p r wldo d   th a t no   lx o o ss o o st
        Skull k *id tar sohool bolldln~s,prssisss,
        or plsnt.
             -8.0. 4. Failure on t&m put or the sohool
        distriot to prepera and oertify    -1trreport of
        01&ts for the lx 0ess o o st o r 06u tt6ting .r o q -
        tlonal.shlldrsnto tba State Daputmont or xau-
        oatian on or btiom July 15th of an7 mar, and its
        fiilurs thenafter to prepare and oertifr bush
        r~pti to the State Dspartmsnt sf Edualtlon within
        ton (10) 448 aftar noafpt of notise oi sush de-
        linqusnoy son% to it by the State Departmsnt        of
        Ebuc#tion,by ngIster&d smL1, 8hell eoastltuts a
        fortolturs by t&s sshool dlstrlot or Its right
        to ,banLPrbtmo6 by ths 8tata for thk sxooss
        oost oi sdusstlsg sxaoptlonsl shildren3or suoh
        you. w
                Saotlon1 or Artlola V of aid Senate Bill 38 made
68   r0iia88

                *b-t. v. Allooi&tlosand Approprlstlss.
             -5oetion1. Ihe l proprlatlonazaadr under
                               ot uid subssquat w-
        ths prmlslopu ot this ip
        proprl&tlellsanto be uaa4topa~ ss&ool .'
        dIstflsts,~sstabll~hln&snd aa&tainb& spsobl
        OlUS~S,  ?b 0~88      OQSt Or iMtXYAOtin( 8X-
        ooptional oblldrsn v&lob oost is owr sml abow
        th o 6~~8 o p o r oaplta mo sto f lduoati  llOrrU1
        ehlldrenen tha rssp6atlw ~sohooldlstr T ate. This
        a-at.    lso*ss oost shall ba.alloaatad ror gay-
       mant or tssohus' selarlss, iaslud~ 8OrractiW
       teacrhing,suoh as lip rsadZn& spsssb OOrr*OtivO,
       sight oonsorvstion and oorrrotlw hoaltb habUs:


        soholastlo."
.   .